

117 HR 1787 IH: Ensuring Second Amendment Freedoms are Executed Timely Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1787IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Clyde (for himself, Mr. Harris, Mr. Hudson, Mr. Davidson, Mr. Good of Virginia, Mr. Biggs, Mr. Rosendale, Mr. Perry, Mr. Gohmert, Mr. Carter of Georgia, Mr. Loudermilk, Mr. Hice of Georgia, Mr. Allen, and Ms. Tenney) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prevent unnecessary delay in firearms transfers from licensed firearms dealers to unlicensed persons.1.Short titleThis Act may be cited as the Ensuring Second Amendment Freedoms are Executed Timely Act.2.Prohibition on prolonged delay of transfer caused by the governmentSection 922(t)(1)(B) of title 18, United States Code is amended by striking clause (ii) and inserting the following:(ii)3 calendar days have elapsed since the licensee contacted the system, and the system has not notified the licensee that the receipt of a firearm by such other person would violate subsection (g) or (n) of this section; and.